                                Case 2:20-cv-02229-JZB Document 1 Filed 11/19/20 Page 1 of 4



                  1 John J. Belanger, Esq., State Bar No. 021671
                    Emily C. Cunion, Esq., State Bar No. 033412
                  2 BREMER WHYTE BROWN & O’MEARA LLP
                    8950 South 52nd Street, Suite 201
                  3 Tempe, AZ 85284
                    Telephone: (602) 274-1204
                  4 Facsimile: (602) 274-1205
                  5 Attorneys for Defendant,
                    Costco Wholesale Corporation
                  6
                  7
                  8                                  IN THE UNITED STATES DISTRICT COURT
                  9                                      FOR THE DISTRICT OF ARIZONA
                10
                11 Elise S. Lyon,                                       )   Case No.
                                                                        )
                12                          Plaintiff,                  )   NOTICE OF REMOVAL
                                                                        )
                13                vs.                                   )
                                                                        )
                14 Costco Wholesale Corporation,                        )
                                                                        )
                15                          Defendant.                  )
                                                                        )
                16
                17                Defendant Costco Wholesale Corporation (“Costco”), hereby gives Notice that it is
                18 removing this action from Maricopa County Superior Court to the United States District
                19 Court for the District of Arizona pursuant to 28 U.S.C. §§ U.S.C. 1332, 1441, and 1446 for
                20 the following reasons:
                21 A.             THIS COURT HAS DIVERSITY JURISDICTION PURSUANT TO 28 U.S.C.
                22                § 1332
                23                The Court determines diversity jurisdiction at the time of removal. St. Paul Mercury
                24 Indemnity Co. v. Red Cab Co., 303 U.S. 283, 292 (1938). A defendant seeking removal has
                25 the burden to establish this Court’s jurisdiction. See Geographic Expeditions, Inc. v. Estate
                26 of Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010).
                27 / / /
                28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1491.015 4852-8376-8274.3
                                Case 2:20-cv-02229-JZB Document 1 Filed 11/19/20 Page 2 of 4



                  1               1. There is Complete Diversity Among the Legitimate Parties.
                  2               (a) Plaintiff Elise S. Lyon is an individual residing in the State of Arizona. See
                  3 Complaint, CV2020-012146, Superior Court of Arizona, Maricopa County, ¶ 1. Plaintiff
                  4 thus is a citizen of Arizona for purposes of 28 U.S.C. § 1332(a).
                  5               (b) Defendant Costco is a Washington corporation with its principal place of business
                  6 in Issaquah, Washington. Costco therefore is a citizen of Washington for purposes of 28
                  7 U.S.C. § 1332(a).
                  8               2. The Amount in Controversy Exceeds $75,000.00.
                  9               Plaintiff has certified that the damages sought would not require the state court to
                10 assign this case to compulsory arbitration. See Certificate of Compulsory Arbitration,
                11 CV2020-012146, Superior Court of Arizona, Maricopa County. Under the rule cited by
                12 Plaintiff, Plaintiff asserts that this matter is not subject to compulsory arbitration because
                13 Plaintiff seeks damages of $50,000.00 or more. Ariz. R. Civ. P. 72. During a November 10,
                14 2020 telephone conference, Plaintiff’s counsel stated that Plaintiff’s past medical specials
                15 were over $75,000.00. Plaintiff’s alleged damages thus establishes that the amount in
                16 controversy exceeds the minimum requirement for diversity jurisdiction.
                17                3. Costco Has Met Its Burden.
                18                Based on the foregoing, complete diversity of citizenship exists and Costco has
                19 established by a preponderance of the evidence that the amount in controversy exceeds
                20 $75,000.00. 28 U.S.C. § 1446(b)(2); see also Geographic Expeditions, Inc. v. Estate of
                21 Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010). As such, Costco has met its burden to establish
                22 jurisdiction of this Court.
                23 B.             THIS NOTICE OF REMOVAL IS TIMELY AND COMPLIES WITH THE
                                  STATUTORY REQUIREMENTS.
                24
                25                A notice of removal must be filed within 30 days of the date on which the case first
                26 became removable. 28 U.S.C. § 1446(b)(3).                Here, Plaintiff filed the Complaint in state
                27 court which named Costco on September 30, 2020. Plaintiff served the Complaint on Costco
                28 by personal service. Costco’s statutory agent first received notice of the Complaint on
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET                                                  2
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1491.015 4852-8376-8274.3
                                Case 2:20-cv-02229-JZB Document 1 Filed 11/19/20 Page 3 of 4



                  1 October 23, 2020. However, this matter was not removable on the face of the Complaint.
                  2 This case first became removable on November 10, 2020, when Plaintiff’s counsel conveyed
                  3 that her damages exceeded $75,000.00. This Notice of Removal therefore has been timely
                  4 filed. See 28 U.S.C. § 1446(b)(2)(B).
                  5               Pursuant to 28 U.S.C. § 1446(d) and LRCiv 3.7(a), Costco has filed a copy of this
                  6 Notice of Removal with the Superior Court of Arizona, Maricopa County and served it on
                  7 Plaintiff.
                  8               Pursuant to 28 U.S.C. § 1446(a), copies of the documents filed in the state court are
                  9 attached as Exhibit A.
                10                WHEREFORE, Costco gives notice that the action pending against it in the Superior
                11 Court of Arizona, Maricopa County, has been removed to the United States District Court for
                12 the District of Arizona, Phoenix Division.
                13
                14 Dated: November 19, 2020                         BREMER WHYTE BROWN & O’MEARA LLP
                15
                16                                                  By: /s/ John Belanger
                                                                        John J. Belanger, Esq.
                17                                                      Emily C. Cunion, Esq.
                                                                        Attorneys for Defendant
                18                                                      Costco Wholesale Corporation
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET                                                  3
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1491.015 4852-8376-8274.3
                                Case 2:20-cv-02229-JZB Document 1 Filed 11/19/20 Page 4 of 4



                  1                                  CERTIFICATE OF SERVICE
                  2 I hereby certify that on November 19, 2020, I electronically transmitted the attached
                    document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                  3 Notice of Electronic Filing to the following CM/ECF Registrants, as well as e-mailed a copy
                    as follows:
                  4
                 5 mjones@azpremiseslaw.com
                 6 shanson@azpremiseslaw.com
                   lschilling@azpremiseslaw.com
                 7 Mack T. Jones
                 8 Jones Raczkowski PC
                   2141 East Camelback Road, Suite 100
                 9 Phoenix, Arizona 85016-4723
                   Attorneys for Plaintiff
                10
                11 By: /s/ DD Waldron
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET                                           4
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1491.015 4852-8376-8274.3
